UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: September 30, 2015 Date of reporting period: March 31, 2015 Item 1. Reports to Stockholders. SCHARF FUNDS Scharf Fund Retail Class – LOGRX Institutional Class (formerly, Investor Class) – LOGIX Scharf Balanced Opportunity Fund Investor Class – LOGOX Scharf Global Opportunity Fund Retail Class – WRLDX SEMI-ANNUAL REPORT March 31, 2015 Scharf Investments, LLC SCHARF FUNDS TABLE OF CONTENTS To Our Shareholders 1 Expense Examples 8 Sector Allocation of Portfolio Assets 11 Schedule of Investments 14 Statements of Assets and Liabilities 24 Statements of Operations 26 Statements of Changes in Net Assets 28 Financial Highlights 32 Notes to Financial Statements 36 Notice to Shareholders 50 Householding 51 Approval of Investment Advisory Agreements 52 Privacy Notice 58 SCHARF FUNDS TO OUR SHAREHOLDERS PERFORMANCE AS OF 3/31/2015 THE SCHARF BALANCED OPPORTUNITY FUND Since Inception 6 Months One Year 12/31/2012 Cumulative: Scharf Balanced Opportunity Fund 6.24% 11.66% 37.03% Lipper Balanced Funds Index (with dividends reinvested) 4.14% 7.17% 27.00% Barclays U.S. Aggregate Bond Index 3.43% 5.72% 5.49% S&P 500® Index (with dividends reinvested) 5.93% 12.73% 51.94% Annualized: Scharf Balanced Opportunity Fund 11.66% 15.05% Lipper Balanced Funds Index (with dividends reinvested) 7.17% 11.23% Barclays U.S. Aggregate Bond Index 5.72% 2.41% S&P 500® Index (with dividends reinvested) 12.73% 20.47% THE SCHARF FUND Since Inception 6 Months One Year 12/30/2011 Cumulative: Scharf Fund 8.03% 16.45% 76.47% S&P 500® Index (with dividends reinvested) 5.93% 12.73% 76.26% Annualized: Scharf Fund 16.45% 19.08% S&P 500® Index (with dividends reinvested) 12.73% 19.04% THE SCHARF GLOBAL OPPORTUNITY FUND Since Inception 10/14/2014 Cumulative: Scharf Global Opportunity Fund 11.76% MSCI All Cap World Index (Net) 7.81% Annualized: Scharf Global Opportunity Fund 11.76% MSCI All Cap World Index (Net) 7.81% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-866-572-4273.The gross expense ratios for the Scharf 1 SCHARF FUNDS Fund, Scharf Balanced Opportunity Fund, and Scharf Global Opportunity Fund are 1.31%, 1.71%, and 2.95%, respectively.The net expense ratios for the Scharf Fund, Scharf Balanced Opportunity Fund, and Scharf Global Opportunity Fund are 1.10%, 1.22%, and 0.51%, respectively, after fee waivers and expense reimbursements, including acquired fund fees and expenses.The Adviser has contractually agreed to waive fees through January 27, 2018.The Scharf Fund, Scharf Balanced Opportunity Fund, and Scharf Global Opportunity Fund charge a 2% redemption fee on redemptions or exchanges of fund shares that are made within 60 and 15 days of purchase, respectively.Had a fee been included, returns would be lower. Dear Fellow Shareholders, For the fiscal six months ended March 31, 2015, the Scharf Balanced Opportunity Fund returned 6.24% compared to the 4.14% return for the Lipper Balanced Funds Index, 5.93% compared to the S&P 500® Index (“S&P 500”), and 3.43% compared to the Barclays U.S. Aggregate Bond Index.The key contributors to relative performance for the period were Allergan, Inc., Cognizant Technology Solutions Corporation, Target Corporation, and CVS Health Corporation.The key detractors from relative performance were Apache Corporation, Schlumberger N.V., NCR Corporation, and Halliburton Company.When looking at the performance over the past twelve months, ended March 31, 2015, we are very pleased with the Scharf Balanced Opportunity Fund’s performance of 11.66% compared to the Lipper Balanced Fund Index return of 7.17%, the S&P 500 return of 12.73%, and the Barclays U.S. Aggregate Bond Index return of 5.72%. For the fiscal six months ended March 31, 2015, the Scharf Fund returned 8.03% compared to the 5.93% return for the S&P 500®.The key contributors to relative performance for the period were Allergan, Inc., Cognizant Technology Solutions Corporation, Target Corporation, and Porsche Automobil Holding SE.The key detractors from relative performance were Apache Corporation, Halliburton Company, Microsoft Corporation, and NCR Corporation.When looking over the past twelve months, the Scharf Fund has returned 16.45% compared to the 12.73% return of the S&P 500®. For the period from its inception on October 14, 2014 through March 31, 2015, the Scharf Global Opportunity Fund returned 11.76% compared to the 7.81% return for the MSCI All Cap World Index.The key contributors to relative performance for the period were Cognizant Technology Solutions Corporation, Porsche Automobil Holding SE, Allergan, Inc., and Gentex Corporation.The key detractors from relative performance were Apache Corporation, Softbank Corp., Halliburton Company, and Microsoft Corporation. MARKET COMMENTARY It Pays to Concentrate:Dispersion among stocks was relatively low in 2014 and through the first quarter of 2015.Out of the 1,700 stocks in the Value Line Universe, 2 SCHARF FUNDS roughly one in four managed to beat the S&P 500 by 10% or more in 2014.By comparison, 45% of our stocks in the Scharf Fund and Scharf Balanced Opportunity Fund outperformed the S&P by the same margin.We believe this demonstrates the benefit of concentrating on our best ideas. To illustrate the importance of a concentrated portfolio, the top five equity performers in the Scharf Fund and Scharf Balanced Opportunity Fund in 2014 contributed roughly 10% to their equity returns.One stock in particular, Allergan, Inc., rewarded us with a hefty 92% gain, contributing roughly 4.0% to the equity returns in 2014 for the Scharf Fund and the Scharf Balanced Opportunity Fund. To put this in perspective, a portfolio of our top five stocks from the Scharf Fund and Scharf Balanced Opportunity Fund and roughly 80% cash would have nearly doubled the 5.3% return of the actively managed funds in the Morningstar U.S. equity mutual fund universe last year!By comparison, these same five stocks would have contributed only 2.5% to overall returns in a diversified 100 stock U.S. equity mutual fund.Hence, we believe it is much easier to outperform if you only need a few good ideas each year to do so. Note: A “diversified U.S. equity mutual fund” represents Scharf’s top five holdings as 1% positions, assuming a hypothetical 100 stock portfolio. The “Average U.S. Equity Mutual Fund” refers to the actively managed funds in the Morningstar U.S. equity mutual fund universe. Source: Scharf Investments, LLC The most important long-term determinant of stock price appreciation is earnings growth.Since 1970, earnings for the S&P 500 increased 19-fold and the price of the S&P 500 increased 21-fold.These figures represent compounded earnings and price appreciation of 7% per year.(Total return for the S&P 500 including dividends is higher.) In the short-term, the most important determinant of appreciation is change in valuation.While earnings generally move slowly, valuations can change radically in short periods of time.To take one example from among our holdings, Apple Inc. posted a 14% increase in earnings in 2014.Meanwhile, it experienced a 72% swing in valuation from a low of 11x earnings to a high of 19x earnings. 3 SCHARF FUNDS The difficulty in today’s market is that earnings growth is scant and valuations are high.Earnings for the S&P 500 are now estimated to be lower in 2015 than in 2014.Yet, at roughly 18x estimated earnings for 2015, the S&P is now above its 25-year median of 16x estimated forward earnings.Moreover, valuation differentials within the market are compressed.In 1999, an all-time high of 26x non-recessionary S&P earnings consisted of a nosebleed 46x earnings for technology stocks and bargain 12x earnings for everybody else.With a few notable exceptions, such disparities are absent today. Source: Bloomberg With price/earnings multiples flattening at a high level, the prospects for adding valuation gains diminish and the need to find earnings growth becomes paramount.Fortunately, the median company in what we consider our generally higher quality portfolio is still projected to have high single digit earnings growth this year and yet trades at a discount to historical multiples. Aging Bull or 20151999?: While valuations are higher today than in the recent past, they are supported by the current low interest rate environment.Earnings yields on stocks remain undervalued relative to bond yields.In addition, as the U.S. economy continues to improve, the Federal Reserve Board (the “Fed”) is likely to remain accommodative for the foreseeable future.This combined with the return of retail investors to the market could create a very strong rally through the close of 2015 despite already stretched valuations. Given a still accommodative Fed, there is the potential for stocks to go on a momentum induced run well into overvalued territory.An analysis of recent price-to-earnings ratio data popularized by Robert Shiller, an American Nobel Laureate, economist and Yale professor, suggests that the S&P 500 could still rise another 15%.While most investors will undoubtedly be tempted to chase prices upwards, as stewards of your capital, it is our responsibility to resist the temptation to follow others into overvalued assets.Within almost any market, there will be pockets of opportunity where individual stocks or sectors trade at below-average valuations.It is our job to find those opportunities or hold cash where appropriate. 4 SCHARF FUNDS Alternatively, geopolitical issues, slowing emerging market economies, a sudden rise in bond yields or any number of unforeseen events could result in a bear market sooner than expected.Either way, patient investors with high quality portfolios and cash will likely be well positioned to take advantage of opportunities when this aging bull finally dies. Note: The Large Cap Growth Index represents the Russell 1000® Growth Index. P/E ratios reflect available data as of 12/31/2014. Source: Russell Investment Group, Standard & Poor’s, FactSet, J.P. Morgan Asset Management, Bloomberg A careful eye can almost always find opportunities for value by looking hard enough.As shown in the chart above, we are finding value in international stocks trading at discounts to domestic companies and in large growth companies trading at a discount to their historical averages.One recent purchase exemplifying both characteristics is German software maker SAP SE.SAP SE has produced 10-year compounded earnings per share (“EPS”) growth of 18%.By our estimates, it was purchased at a discount of approximately 10% to the S&P 500 despite a history of trading at a premium.According to Value Line data, SAP SE currently offers 35% appreciation potential if it were to meet earnings estimates and trade at its historical median high price-to-earnings ratio. INVESTMENT STRATEGY While we are always mindful of how economic conditions and current events impact companies, macroeconomic forecasts are not the primary consideration in our decision-making process.We focus the bulk of our energies on fundamental research and independent company analysis to identify securities which we believe are trading at significant discounts to fair value.We use a bottom-up, valuation-oriented strategy because stocks with low valuation ratios have often outperformed stocks with higher valuation ratios over the long term.By purchasing securities when they appear to be at a discount to fair value, we also hope to mitigate potential downside risk.In addition, the firm maintains a limited number of portfolios, favoring quality over 5 SCHARF FUNDS quantity.We focus only on our best ideas as we believe owning too many stocks is counterproductive to enhancing risk/reward.Finally, we are style box agnostic and search for compelling investments in companies large and small, foreign and domestic.To that end, we are optimistic about the current portfolios and believe the Funds are well positioned for long-term investors. As an example, Cognizant Tech Solutions Corporation (“Cognizant”), industry leading business software and services provider, was one of the largest holdings for the Scharf Balanced Opportunity Fund, Scharf Fund, and Scharf Global Opportunity Fund during the quarter.The company’s earnings growth has substantially outpaced that of the S&P 500 over both recent and longer term time frames.Cognizant’s quarterly earnings have grown consistently, in part due to lengthy outsourcing contracts and the secular growth of global enterprise IT.The company generates strong free cash flow returns on invested capital, and as a result, has a strong financial position with very little debt and excess cash reserves.When we added the position to our portfolios in October of last year, Cognizant sported a forward P/E that was lower than that of the S&P 500, despite the company’s trailing 10-year EPS growth rate of 37% and projected EPS growth rate of 20% going forward.Its deep industry experience and a pioneering Indian IT platform allow it to competitively deliver solutions to companies around the world. IN CLOSING For over 30 years, Scharf Investments, LLC has operated as an independent employee-owned firm dedicated to providing the highest quality investment management services.During this time, the firm has established a track record based on a disciplined investment approach.That approach continues today with the Scharf Balanced Opportunity Fund, Scharf Fund and Scharf Global Opportunity Fund. One of our core beliefs has always been that our personal interests should be aligned with those of our clients.As such, every member of our investment committee is invested alongside our clients.On a personal level, as the first and one of the largest individual shareholders in each of the Funds, my family has a significant interest in the Funds’ success.As a shareholder, I hope you take comfort in the knowledge that having our own money invested alongside yours will be a powerful motivator to sharpen our focus. We thank you for the trust and confidence you have placed in us.We welcome your comments and questions. Brian Krawez President and Portfolio Manager 6 SCHARF FUNDS Mutual fund investing involves risk.Principal loss is possible.The Funds are non-diversified, meaning they may concentrate their assets in fewer individual holdings than a diversified fund.Therefore, the Funds are more exposed to volatility than a diversified fund.The Funds may invest in securities representing equity or debt.These securities may be issued by small- and medium-sized companies, which involve additional risks such as limited liquidity and greater volatility.The Funds may invest in foreign securities which involve greater volatility, political, economic and currency risks, and differences in accounting methods.These risks are greater for emerging markets.The Funds may invest in exchange-traded fund (“ETFs”) or mutual funds, the risks of owning either generally reflecting the risks of owning the underlying securities held by the ETF or mutual fund.The Funds follows an investment style that favors relatively low valuations.Investment in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investment in lower-rated, non-rated and distressed securities presents a greater risk of loss to principal and interest than higher-rated securities. The S&P 500® Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. The Lipper Balanced Fund Index is an index of open-end mutual funds whose primary objective is to conserve principal by maintaining at all times a balanced portfolio of both equities and bonds. The Barclays U.S. Aggregate Bond Index is a broad based benchmark that measures the investment grade, U.S. dollar-denominated, fixed-rate taxable bond market, including Treasuries, government related and corporate securities. MSCI All Cap World Index is a broad measure of stock performance throughout the world. MSCI World All Cap ex USA Index is a broad measure of stock performance throughout the world, with the exception of US based companies. The Russell 1000® Growth Index measures the performance of those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values.The Russell 1000® Indexmeasures the performance of the 1,000 largest U.S. companies based on total market capitalization. You cannot invest directly in an index. Price to Earnings Ratio (P/E) is a valuation ratio of a company's current share price compared to its per-share earnings.Upside to historical median P/E and downside to historical median P/E are terms used to describe the adviser’s estimated reward and risk of an individual security. Earnings Growth is the percentage change in a firm’s earnings per share (EPS) over a specific period of time. Free Cash Flow is a measure of financial performance calculated as operating cash flow minus capital expenditures. Value Line is an independent investment research and financial publishing firm. The information provided herein represents the opinion of the Funds’ manager, is subject to change at any time, is not guaranteed and should not be considered investment advice. The Funds’ holdings and sector allocations are subject to change at any time and should not be considered recommendations to buy or sell any security.Please refer to the Schedule of Investments in this report for a complete list of Fund holdings. Must be preceded or accompanied by a prospectus. The Scharf Funds are distributed by Quasar Distributors, LLC. 7 SCHARF FUNDS EXPENSE EXAMPLES at March 31, 2015 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees; and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses. The Scharf Fund, Scharf Balanced Opportunity Fund, and the Scharf Global Opportunity Fund are no-load mutual funds. These Examples are intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested in the Scharf Fund and the Scharf Balanced Opportunity Fund at the beginning of the period and held for the entire period (10/1/14-3/31/15).The Scharf Global Opportunity Fund Example is based on an investment of $1,000 invested in the Fund at the beginning of the period and held since its inception (10/14/14 – 3/31/15). Actual Expenses The first line of the tables below provide information about actual account values and actual expenses, with actual net expenses being limited 1.09% and 1.34% per the operating expenses limitation agreement for the Institutional Class and Retail Class, respectively, of the Scharf Fund, 1.20% of the Scharf Balanced Opportunity Fund, and 0.50% of the Scharf Global Opportunity Fund. Prior to January 28, 2015, the actual net expenses were limited to 1.25% of the Scharf Fund Institutional Class per the operating expenses limitation agreement. Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.The Examples below include, but are not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in the first line of the tables, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses 8 SCHARF FUNDS EXPENSE EXAMPLES at March 31, 2015 (Unaudited), Continued shown in the tables are meant to highlight your ongoing costs only and will not help you determine the relative total costs of owning different funds, as they may charge transaction costs, such as sales charges (loads), redemption fees, or exchange fees. Scharf Fund – Institutional Class Beginning Ending Expenses Paid Account Value Account Value During Period* 10/1/14 3/31/2015 10/1/14 – 3/31/15 Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.19%, multiplied by the average account value over the period, multiplied by 182 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. Scharf Fund – Retail Class Beginning Ending Expenses Paid Account Value Account Value During Period* 1/28/15 3/31/2015 1/28/15 – 3/31/15 Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.34%, multiplied by the average account value over the period, multiplied by 62 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. Scharf Balanced Opportunity Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 10/1/14 3/31/215 10/1/14 – 3/31/15 Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.20%, multiplied by the average account value over the period, multiplied by 182 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. 9 SCHARF FUNDS EXPENSE EXAMPLES at March 31, 2015 (Unaudited), Continued Scharf Global Opportunity Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 10/14/14 3/31/15 10/14/14-3/31/15 Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 0.50%, multiplied by the average account value over the period, multiplied by 168 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. 10 SCHARF FUND SECTOR ALLOCATION OF PORTFOLIO ASSETS at March 31, 2015 (Unaudited) Percentages represent market value as a percentage of total investments. 11 SCHARF BALANCED OPPORTUNITY FUND SECTOR ALLOCATION OF PORTFOLIO ASSETS at March 31, 2015 (Unaudited) Percentages represent market value as a percentage of total investments. 12 SCHARFGLOBALOPPORTUNITY FUND SECTOR ALLOCATION OF PORTFOLIO ASSETS at March 31, 2015 (Unaudited) Percentages represent market value as a percentage of total investments. 13 SCHARF FUND SCHEDULE OF INVESTMENTS at March 31, 2015 (Unaudited) Shares COMMON STOCKS – 88.13% Value Automobiles – 4.38% Porsche Automobil Holding SE (b) $ Automotive Parts and Accessories – Retail – 3.94% Advance Auto Parts, Inc. Communications Equipment Manufacturing – 3.59% Motorola Solutions, Inc. Computer and Electronic Product Manufacturing – 7.33% Apple, Inc. Samsung Electronics Co., Ltd. (c) Conglomerates – 1.66% Berkshire Hathaway, Inc. – Class B (a) Direct Health and Medical Insurance Carriers – 1.50% Aflac, Inc. Drug Stores – 3.58% CVS Caremark Corp. General Merchandise Stores – 5.67% Dollar General Corp. (a) Target Corp. Health and Personal Care Stores – 1.64% Sally Beauty Holdings, Inc. (a) Information Technology Services – 4.11% Cognizant Technology Solutions Corp. – Class A (a) Internet Media – 2.51% Baidu, Inc. – ADR (a) Medical Equipment and Supplies – 6.20% Baxter International, Inc. DENTSPLY International, Inc. The accompanying notes are an integral part of these financial statements. 14 SCHARF FUND SCHEDULE OF INVESTMENTS at March 31, 2015 (Unaudited), Continued Shares COMMON STOCKS – 88.13%, Continued Value Nonstore Retailers – 3.89% eBay, Inc. (a) $ Oil and Gas Support Services – 7.66% Apache Corp. Baker Hughes, Inc. Schlumberger, Ltd. (b) Pharmaceutical Preparation and Manufacturing – 5.56% Actavis PLC (a)(b) Novartis AG – ADR Property and Casualty Insurance – 6.22% American International Group, Inc. Markel Corp. (a) Rail Transportation – 0.26% Canadian Pacific Railway Ltd. (b) Software Publishers – 11.93% Microsoft Corp. Oracle Corp. SAP SE – ADR Telecommunications – 4.41% China Mobile Ltd. – ADR Transportation Equipment Manufacturing – 2.09% Gentex Corp. TOTAL COMMON STOCKS (Cost $220,926,925) The accompanying notes are an integral part of these financial statements. 15 SCHARF FUND SCHEDULE OF INVESTMENTS at March 31, 2015 (Unaudited), Continued Shares MONEY MARKET FUNDS – 11.83% Value First American Tax Free Obligations Fund – Class Z, 0.00% (d) $ TOTAL MONEY MARKET FUNDS (Cost $34,242,509) Total Investments in Securities (Cost $255,169,434) – 99.96% Other Assets in Excess of Liabilities – 0.04% TOTAL NET ASSETS – 100.00% $ ADR American Depository Receipt (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. (c) Foreign issuer. (d) Rate shown is the 7-day annualized yield as of March 31, 2015. The accompanying notes are an integral part of these financial statements. 16 SCHARF BALANCED OPPORTUNITY FUND SCHEDULE OF INVESTMENTS at March 31, 2015 (Unaudited) Shares COMMON STOCKS – 65.00% Value Automobiles – 2.79% Porsche Automobil Holding SE (b) $ Automotive Parts and Accessories – Retail – 2.61% Advance Auto Parts, Inc. Communications Equipment Manufacturing – 2.63% Motorola Solutions, Inc. Computer and Electronic Product Manufacturing – 4.95% Apple, Inc. Samsung Electronics Co., Ltd. (c) Conglomerates – 1.03% Berkshire Hathaway, Inc. – Class B (a) Direct Health and Medical Insurance Carriers – 1.52% Aflac, Inc. Drug Stores – 2.75% CVS Caremark Corp. General Merchandise Stores – 4.29% Dollar General Corp. (a) Target Corp. Health and Personal Care Stores – 1.23% Sally Beauty Holdings, Inc. (a) Information Technology Services – 3.01% Cognizant Technology Solutions Corp. – Class A (a) Internet Media – 1.76% Baidu, Inc. – ADR (a) Investment Advisory Services – 0.53% Oaktree Cap Group, LLC. The accompanying notes are an integral part of these financial statements. 17 SCHARF BALANCED OPPORTUNITY FUND SCHEDULE OF INVESTMENTS at March 31, 2015 (Unaudited), Continued Shares COMMON STOCKS – 65.00%, Continued Value Medical Equipment and Supplies – 4.31% Baxter International, Inc. $ DENTSPLY International, Inc. Nonstore Retailers – 2.70% eBay, Inc. (a) Oil and Gas Support Services – 5.22% Apache Corp. Baker Hughes, Inc. Schlumberger, Ltd. (b) Pharmaceutical Preparation and Manufacturing – 4.04% Actavis PLC (a)(b) Novartis AG – ADR Property and Casualty Insurance – 4.25% American International Group, Inc. Markel Corp. (a) Real Estate Investment Trust – 2.39% HCP, Inc. Software Publishers – 8.32% Microsoft Corp. Oracle Corp. SAP SE – ADR Telecommunications – 3.29% China Mobile Ltd. – ADR Transportation Equipment Manufacturing – 1.38% Gentex Corp. TOTAL COMMON STOCKS (Cost $25,998,208) The accompanying notes are an integral part of these financial statements. 18 SCHARF BALANCED OPPORTUNITY FUND SCHEDULE OF INVESTMENTS at March 31, 2015 (Unaudited), Continued Shares PREFERRED STOCKS – 5.83% Value Closed-End Funds – 3.08% GDL Fund – Series B $ General American Investors Co., Inc. – Series B Investment Banking and Brokerage – 2.75% Goldman Sachs Group, Inc. – Series B TOTAL PREFERRED STOCKS (Cost $2,728,523) ROYALTY TRUST – 0.32% Oil and Gas Support Services – 0.32% SandRidge Permian Trust TOTAL ROYALTY TRUST (Cost $340,587) Principal Amount CONVERTIBLE BONDS – 1.27% Blucora, Inc. $ 4.25%, 4/1/19 TOTAL CONVERTIBLE BONDS (Cost $644,259) CORPORATE BONDS – 0.78% Automotive Parts and Accessories – Retail – 0.12% Advance Auto Parts, Inc. 5.75%, 5/1/2020 Computer and Electronic Product Manufacturing – 0.21% Digital Equipment Corp. 7.75%, 4/1/2023 Petroleum and Coal Products Manufacturing – 0.45% Murphy Oil USA, Inc. 6.00%, 8/15/2023 TOTAL CORPORATE BONDS (Cost $365,140) The accompanying notes are an integral part of these financial statements. 19 SCHARF BALANCED OPPORTUNITY FUND SCHEDULE OF INVESTMENTS at March 31, 2015 (Unaudited), Continued Principal Amount MUNICIPAL BONDS – 2.43% Value California Health Facilities Financing Authority, Revenue Bonds, Chinese Hospital Association $ 3.00%, 6/1/2024, Series 2012 $ California Health Facilities Financing Authority, Revenue Bonds, Persons with Developmental Disabilities 7.11%, 2/1/2021, Series 2011B 7.875%, 2/1/2026, Series 2011B California State, General Obligation, Highway Safety, Traffic Reduction, Air Quality and Port Security Bonds 6.509%, 4/1/2039, Series 2009B California State, General Obligation, Various Purpose 6.20%, 10/1/2019 5.60%, 11/1/2020 6.65%, 3/1/2022, Series 2010 7.95%, 3/1/2036, Series 2010 State of Michigan, General Obligation, School Loan and Refunding Bonds 6.95%, 11/1/2020, Series 2009A TOTAL MUNICIPAL BONDS (Cost $1,146,130) Shares MONEY MARKET FUNDS – 23.68% First American Tax Free Obligations Fund – Class Z, 0.00% (d) TOTAL MONEY MARKET FUNDS (Cost $11,345,895) Total Investments in Securities (Cost $42,568,742) – 99.31% Other Assets in Excess of Liabilities – 0.69% TOTAL NET ASSETS – 100.00% $ ADR American Depository Receipt (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. (c) Foreign issuer. (d) Rate shown is the 7-day annualized yield as of March 31, 2015. The accompanying notes are an integral part of these financial statements. 20 SCHARFGLOBALOPPORTUNITY FUND SCHEDULE OF INVESTMENTS at March 31, 2015 (Unaudited) Shares COMMON STOCKS – 92.63% Value Automobiles – 3.94% Porsche Automobil Holding SE (b) $ Automotive Parts and Accessories – Retail – 3.22% Advance Auto Parts, Inc. Beverage Manufacturing – 3.15% Ambev SA – ADR Communications Equipment Manufacturing – 3.22% Motorola Solutions, Inc. Computer and Electronic Product Manufacturing – 8.21% Apple, Inc. Samsung Electronics Co., Ltd. (c) Financial Services – 1.85% Mastercard, Inc. – Class A Health Care Equipment & Services – 0.65% Elekta AB – Class B (b) Household Products – 3.07% Hengan International Group Co., Ltd. (b) Vinda International Holdings, Ltd. (b) Information Technology Services – 3.70% Cognizant Technology Solutions Corp. – Class A (a) Internet Based Services – 2.66% Priceline Group, Inc. (a) Internet Media – 4.05% Baidu, Inc. – ADR (a) Medical Equipment and Supplies – 5.44% Baxter International, Inc. DENTSPLY International, Inc. Non-Store Retailers – 3.75% eBay, Inc. (a) The accompanying notes are an integral part of these financial statements. 21 SCHARFGLOBALOPPORTUNITY FUND SCHEDULE OF INVESTMENTS at March 31, 2015 (Unaudited), Continued Shares COMMON STOCKS – 92.63%, Continued Value Oil and Gas Support Services – 7.70% Baker Hughes, Inc. $ Halliburton Co. Schlumberger, Ltd. (b) Pharmaceutical Preparation and Manufacturing – 5.80% Actavis PLC (a)(b) Novartis AG – ADR Valeant Pharmaceuticals International, Inc. (a)(b) Property and Casualty Insurance – 6.67% American International Group, Inc. Markel Corp. (a) Software Publishers – 14.33% Microsoft Corp. Oracle Corp. SAP SE – ADR Telecommunications – 9.17% China Mobile Ltd. – ADR SoftBank Corp. – ADR (a) Transportation Equipment Manufacturing – 2.05% Gentex Corp. TOTAL COMMON STOCKS (Cost $14,315,033) The accompanying notes are an integral part of these financial statements. 22 SCHARFGLOBALOPPORTUNITY FUND SCHEDULE OF INVESTMENTS at March 31, 2015 (Unaudited), Continued Shares MONEY MARKET FUNDS – 7.62% Value First American Tax Free Obligations Fund – Class Z, 0.00% (d) $ TOTAL MONEY MARKET FUNDS (Cost $1,243,104) Total Investments in Securities (Cost $15,558,137) – 100.25% Liabilities in Excess of Other Assets – (0.25)% ) TOTAL NET ASSETS – 100.00% $ ADR American Depository Receipt (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. (c) Foreign issuer. (d) Rate shown is the 7-day annualized yield as of March 31, 2015. COUNTRY ALLOCATION Country % of Net Assets United States % Germany % Cayman Islands % Hong Kong % Republic of Korea % Japan % Switzerland % Curacao % Brazil % Canada % Ireland % Sweden % % The accompanying notes are an integral part of these financial statements. 23 SCHARF FUNDS STATEMENTS OF ASSETS AND LIABILITIES at March 31, 2015 (Unaudited) Scharf Balanced Scharf Global Scharf Opportunity Opportunity Fund Fund Fund ASSETS Investments in securities, at value (identified cost $255,169,434, $42,568,742 and $15,558,137, respectively) $ $ $ Receivables: Fund shares issued Dividends and interest Dividend tax reclaim Due from Adviser (Note 4) — — Prepaid expenses Total assets LIABILITIES Payables: Investments purchased — Fund shares redeemed — — Advisory fees — Administration and fund accounting fees Shareholder servicing fees Transfer agent fees and expenses Audit fees Custody fees Shareholder reporting Chief Compliance Officer fee Legal fees 12b-1 fees 83 — Accrued other expenses — — Total liabilities NET ASSETS $ $ $ The accompanying notes are an integral part of these financial statements. 24 SCHARF FUNDS STATEMENTS OF ASSETS AND LIABILITIES at March 31, 2015 (Unaudited), Continued Scharf Balanced Scharf Global Scharf Opportunity Opportunity Fund Fund Fund CALCULATION OF NET ASSET VALUE PER SHARE Institutional Shares Net assets applicable to shares outstanding $ $
